DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 17, paragraph 62, line 4: Change “comprise” to “comprises”.  
Page 28, paragraph 90, line 4: Change “a touch” to “A touch”.
Appropriate correction is required.

Claim Objections
Claims 6-9 and 15-17 are objected to because of the following informalities:
Claim 6, lines 1-2: Claim 6, depends from claim 5, which depends from claim 4, which depends from claim 1.  No antecedent basis has been provided for “organic optoelectronic structure”.  Change “optoelectronic structure” to “photoelectric structure” to be consistent with claim 4.
Claim 7, line 5: Change “the same” to “a same” to provide antecedent basis.
Claim 9 is objected to for depending from objected-to base claim 7.
Claim 8, line 5: Change “the same” to “a same” to provide antecedent basis.
Claim 8, line 7: Change “the same” to “a same” to provide antecedent basis.
Claim 9, line 4: Change “the same” to “a same” to provide antecedent basis.
Claim 9, line 6: Change “the same” to “a same” to provide antecedent basis.

Claim 9, line 10: Change “the same” to “a same” to provide antecedent basis.
Claim 9, line 12: Change “the same” to “a same” to provide antecedent basis.
Claim 15, lines 5-6: Change “the same” to “a same” to provide antecedent basis.
Claim 15, line 7: Change “the same” to “a same” to provide antecedent basis.
Claim 17 is objected to for depending from objected-to base claim 15.
Claim 16, line 7: Change “the same” to “a same” to provide antecedent basis.
Claim 16, line 8: Change “the same” to “a same” to provide antecedent basis.
Claim 17, line 9: Change “the same” to “a same” to provide antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, which depends from claim 5, which depends from claim 4, which depends from claim 1.  In lines 1-2, no antecedent basis has been provided for 
Regarding claim 7: In line 5, no antecedent basis has been provided for “the same layer”.  Because no antecedent basis has been provided, claim 7 is rejected as indefinite.
Claim 9 is rejected to for depending from rejected base claim 7.
Regarding claim 8: In lines 5 and 7, no antecedent basis has been provided for “the same layer”.  Because no antecedent basis has been provided, claim 8 is rejected as indefinite.
Regarding claim 9: In lines  4, 6, 8, 10, and 12, no antecedent basis has been provided for “the same layer”.  Because no antecedent basis has been provided, claim 9 is rejected as indefinite.
Regarding claim 15: In lines  5-6 and 7, no antecedent basis has been provided for “the same patterning process”.  Because no antecedent basis has been provided, claim 15 is rejected as indefinite.
Claim 17 is rejected to for depending from rejected base claim 15.
Regarding claim 16: In lines 7 and 8, no antecedent basis has been provided for “the same patterning process”.  Because no antecedent basis has been provided, claim 16 is rejected as indefinite.
Regarding claim 17: In line 9, no antecedent basis has been provided for “the same patterning process”.  Because no antecedent basis has been provided, claim 17 is rejected as indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ka, U.S. Pat. Pub. No. 2018/0069068, Figures 1-4.
Ka, Figures 1, 2:

    PNG
    media_image1.png
    427
    435
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    249
    396
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    331
    668
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    679
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    685
    415
    media_image5.png
    Greyscale

Regarding claim 1: Ka Figures 1-4 and 6 disclose a display panel, comprising: a substrate (211); a pixel structure layer (PX in Ka Figure 1; 310 in Ka Figures 2-4, 6) on the substrate (211), wherein the pixel structure layer (PX/310) comprises a plurality of sub-pixels (PX/310), at least one of which is configured to emit a first light; and a sensor layer (SP) on a side of the pixel structure layer (PX/310) away from the substrate (211), wherein the sensor layer (SP) comprises a photoelectric conversion device (30) configured to receive a second light produced after the first light is reflected by an 
Regarding claim 2, which depends from claim 1: Ka discloses the pixel structure layer further comprises a pixel defining layer; each of the plurality of sub-pixels comprises a functional layer, wherein functional layers of different sub-pixels are spaced apart by the pixel defining layer; and an orthographic projection of the photoelectric conversion device on the substrate is inside an orthographic projection of the pixel defining layer on the substrate.
Regarding claim 10: Ka Figures 1-4 and 6 disclose a display device (101), comprising: the display panel according to claim 1.  Ka specification ¶ 45.  The rejection of claim 1 is incorporated by reference.
Regarding claim 11: Ka Figures 1-4 and 6 disclose a manufacturing method of a display panel, comprising: forming a pixel structure layer (PX in Ka Figure 1; 310 in Ka Figures 2-4, 6) on a substrate (211), wherein the pixel structure layer (PX/310) comprises a plurality of sub-pixels (PX/310), at least one of which is configured to emit a first light; and forming a sensor layer (SP) on a side of the pixel structure layer (PX/310) away from the substrate (211), wherein the sensor layer (SP) comprises a photoelectric conversion device (30) configured to receive a second light produced after the first light is reflected by an external object and convert the second light into an electrical signal.  Ka specification ¶¶ 4-105, 111-117.
Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hiraga, U.S. Pat. Pub. No. 2018/0074614, Figures 1-10.



    PNG
    media_image6.png
    460
    473
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    670
    425
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    442
    565
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    313
    561
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    356
    563
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    352
    569
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    354
    563
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    395
    569
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    399
    566
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    412
    565
    media_image15.png
    Greyscale


Regarding claim 2, which depends from claim 1: Hiraga discloses that the pixel structure layer (LA-G, LA-B, LA-R) further comprises a pixel defining layer (400); each of the plurality of sub-pixels (LA-G, LA-B, LA-R) comprises a functional layer (501), wherein functional layers (501) of different sub-pixels are spaced apart by the pixel defining layer (400); and an orthographic projection of the photoelectric conversion device (850) on the substrate (10) is inside an orthographic projection of the pixel defining layer (400) on the substrate (20).  See id. ¶¶ 34-46.  
Regarding claim 3, which depends from claim 2: Hiraga discloses that the plurality of sub-pixels (LA-G, LA-B, LA-R) comprise a green sub-pixel (LA-G), and the photoelectric conversion device (850) is above a pixel defining layer (400) adjacent to a functional layer (501) of the green sub-pixel (LA-G).  See Hiraga Figures 2, 3.
Regarding claim 10: Hiraga discloses a display device (2000), comprising: the display panel according to claim 1.  Hiraga specification ¶ 25.  See the rejection of claim 1, above, which is incorporated by reference.
Id. ¶¶ 21-61.

Allowable Subject Matter
Claims 4-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the photoelectric conversion device comprises an organic photoelectric triode, the organic photoelectric triode comprising a thin film transistor and an organic photoelectric structure electrically connected to the thin film transistor", in combination with the remaining limitations of the claim.
With regard to claims 5-9: The claims have been found allowable due to their dependency from claim 4 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “the photoelectric conversion device comprises an organic photoelectric triode, the organic photoelectric triode comprising a thin film transistor and an organic photoelectric structure electrically connected to the thin film transistor; the sensor layer further comprises a touch device; and the forming of the sensor layer comprises: forming the thin film transistor and the organic photoelectric structure of the organic photoelectric triode, and forming the touch device”, in combination with the remaining limitations of the claim.
With regard to claims 13-17: The claims have been found allowable due to their dependency from claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897